Exhibit 99.2 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF SEPTEMBER 30, 2010 IN U.S. DOLLARS UNAUDITED INDEX Page Interim Consolidated Balance Sheets F-2 - F-3 Interim Consolidated Statements of Operations F-4 Interim Statements of Changes in Shareholders' Equity F-5 - F-6 Interim Consolidated Statements of Cash Flows F-7 - F-8 Notes to Interim Consolidated Financial Statements F-9 - F-18 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands September 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables (net of allowance for doubtful accounts of $1,457 and $1,345 at September30, 2010 and December 31, 2009, respectively) Other accounts receivable and prepaid expenses Inventories (Note 3) Total current assets LONG-TERM ASSETS: Long-term accounts receivable Severance pay fund Property and equipment, net Deferred income taxes - Other intangible assets, net Goodwill Total long-term assets Total assets $ $ The accompanying notes are an integral part of the interim consolidated financial statements. F - 2 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) September 30, December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank credit and current maturities of long-term loans $ $ Trade payables Deferred revenues and customer advances Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Long-term loans from banks Long-term loans from shareholders and others Other long-term liabilities Accrued severance pay COMMITMENTS AND CONTINGENT LIABILITIES (Note 4) SHAREHOLDERS' EQUITY: Pointer Telocation Ltd. shareholders' equity: Share capital - Ordinary shares of NIS 3 par value - Authorized: 8,000,000 shares at September 30, 2010 and December31, 2009; Issued and outstanding: 4,771,181 and 4,752,931 shares at September30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Pointer Telocation Ltd. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. F - 3 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands (except per share data) Nine months ended September 30, Three months ended September 30, Year ended December 31, Unaudited Revenues: Products $ Services Total revenues Cost of revenues: Products Services Amortization of intangible assets Total cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Amortization of intangible assets Impairment of intangible asset - - - Total operating expenses Operating income Financial expenses, net Other expenses, net 23 15 - 3 16 Income before taxes on income Taxes on income (Note 6) 79 38 Income after taxes on income Equity in losses of affiliate Net income Less - net income attributable to non-controlling interest Net income (loss) attributable to Pointer Telocation Ltd. shareholders $ $ ) $ $ $ ) Earnings per share attributable to Pointer Telocation Ltd's shareholders: Basic net earnings (loss) per share (Note 5) $ $ ) $ $ $ ) Diluted net earnings (loss) per share (Note 5) $ $ ) $ $ $ ) The accompanying notes are an integral part of the interim consolidated financial statements. F - 4 POINTER TELOCATION LTD. AND ITS SUBSIDIARIES INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Pointer Telocation Ltd. shareholders Number of Share Additional paid-in Receipts on account Accumulated other comprehensive Accumulated Non-controlling Comprehensive Total shares capital capital of shares income (loss) deficit interest income equity Balance as of January 1, 2009 $ $ $
